Citation Nr: 0212147	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  95-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
generalized anxiety with panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
February 1983 to February 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1994 rating decision by the Boston, Massachusetts, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied an increased rating for panic disorder.  In an October 
1995 rating decision, the RO assigned a 70 percent rating 
effective from the date of claim.  When the case was 
previously before the Board in July 1997, it was remanded for 
further evidentiary development, including a psychiatric 
examination, and consideration of the claim under amended 
rating criteria.

The veteran had requested a hearing before a Board member at 
the RO, but withdrew his request for a Travel Board in May 
1997.


FINDING OF FACT

The veteran repeatedly failed to report for VA examinations 
scheduled in connection with his claim for an increased 
rating for generalized anxiety with panic disorder.


CONCLUSION OF LAW

The claim for a rating in excess of 70 percent for 
generalized anxiety with panic disorder must be denied.  
38 C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The claim has been considered 
under the VCAA.

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations.  The claim has been 
considered on the merits.  The RO has obtained all identified 
medical records, and has made repeated efforts to schedule 
the veteran for examinations.  The veteran has been notified 
of the applicable laws and regulations; discussions in the 
Board remand, in the rating decisions, in the statement of 
the case, and in the supplemental statements of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what the evidence of record shows.  The 
Board remand specified what evidence VA was responsible for 
obtaining, and what information the veteran was required to 
provide.

A VA examiner recommended in October 1995 that further 
examination to evaluate the veteran's psychiatric disability 
was required.  In July 1997, the Board remanded the case to 
obtain a psychiatric examination, as well as for current 
medical records, and a social and industrial survey.  The RO 
scheduled the veteran for examinations in December 1998, 
September 2000, and April 2001.  The veteran refused the 
December 1998 examination, and failed to report for the 
second two examinations.  The September 2000 examination 
notice may have been sent to an outdated address, but the 
April 2001 notice was sent to the veteran's current address.  
No explanation was offered for the failure to report.  In 
March 2002, the RO notified the veteran of the possible 
consequences of a failure to report for examinations, and 
requested that he notify the RO within 60 days if he was 
willing to appear for the required examination.  The veteran 
did not respond.

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall 
[emphasis added] be denied.  38 C.F.R. § 3.655(b).  Here, 
despite being advised of the consequences of a failure to 
report for an examination scheduled in conjunction with his 
claim for increase, the veteran has failed to report for such 
examination.  The Board notes as well that the veteran 
apparently relocated or changed his mailing address during 
the pendency of the appeal without properly notifying VA.  
The duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The controlling 
regulation cited above mandates that in such event the case 
must be denied.  The regulation is dispositive of the claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 70 percent for generalized anxiety with 
panic disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

